Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Predictive Read Operation in a Multi-Stream Environment.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it merely recites independent claim 1, including all the legal phraseology contained therein.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  They contain the word “predetermine.” The examiner believes this is a typographical error and should be “predetermined.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, US PGPub 2016/0179697.
With respect to claim 1, Park teaches a controller that controls a memory device, the controller comprising: 
a processor (par. 37) configured to: 
detect at least one sequential read request group corresponding to consecutive logical addresses among a predetermined number of host read requests, regardless of whether sequential read requests included in the sequential read request group are successively received (pars. 124-125, the sequential read operation is the sequential read request group, which includes consecutive logical addresses 1:12), 
predict logical addresses for the detected group of sequential read requests (pars. 126-134, the logical addresses 1:12 are predicted in order), and 
control the memory device to prepare a data chunk associated with the predicted logical addresses (pars. 126-134, each logical address is used to read data at a physical address, comprising the data chunk); and 
a memory configured to buffer the prepared data chunk, wherein the processor is further configured to provide the buffered data chunk to a host when a request for the predicted data chunk is received from the host (pars. 126-134, each data chunk is stored in a page buffer).
With respect to claim 2, Park teaches the controller of claim 1, wherein the processor predicts the logical addresses which is consecutive to the consecutive addresses (par. 127, logical addresses 1:12 are consecutive).
With respect to claim 3, Park teaches the controller of claim 1, wherein the at least one sequential read request group is read requests, each of which have the same data length and which are consecutive by a predetermined length or more, among the host read requests (par. 127, the reads are performed by the length of two logical addresses at a time).
With respect to claim 4, Park teaches the controller of claim 1, wherein the processor detects the at least one data stream by: 
detecting sequential read request groups with a data length equal to or more than a threshold value among the host read requests and detecting sequential read request groups corresponding to logical addresses consecutive to each other among the host read requests (par. 125, detecting the read request group of 12 consecutive addresses).
With respect to claim 6, Park teaches the controller of claim 1, 
wherein the logical addresses are used in the host (par. 124), and 
wherein the processor controls the memory device to prepare the data chunk associated with the logical addresses by: 
generating a predictive read request corresponding to the logical addresses (par. 124), 
translating logical addresses of the predictive read request and a preceding read request preceding to the predictive read request into physical addresses associated with the memory device (par. 125), and 
generating a predictive read command corresponding to the predictive read request and a preceding read command corresponding to the preceding read request based on the physical addresses (par. 127).
With respect to claim 7, Park teaches the controller of claim 6, wherein, when the physical addresses indicate the same memory die, the processor generates cache read commands as the predictive read command and the preceding read command (pars. 111-112).
With respect to claim 8, Park teaches the controller of claim 7, wherein the processor provides the buffered data chunk to the host by: 	
buffering, in the memory, the data chunk prepared in a page buffer of the memory device in response to the predictive read command (pars. 126-134, each data chunk is stored in a page buffer), and 
providing the buffered data chunk to the host in response to the request for the buffered data chunk (pars. 126-134, each data chunk is stored in a page buffer, and the data is output from the page buffer to the host).
With respect to claim 9, Park teaches the controller of claim 6, when the physical addresses indicate different memory dies, the processor generates normal read commands as the predictive read command and the preceding read command and interleaves the generated normal read commands (pars. 111-112).
With respect to claim 10, Park teaches the controller of claim 9, wherein the processor provides the buffered data chunk to the host by: 
buffering, in the memory, the data chunk prepared in response to the predictive read command (pars. 126-134, each data chunk is stored in a page buffer), and 
providing the buffered data chunk to the host in response to the request for the prepared data chunk (pars. 126-134, each data chunk is stored in a page buffer, and the data is output from the page buffer to the host).
Claims 11-14 and 16-20 are an operation method that corresponds to the controller of claims 1-4 and 6-10, and are rejected using similar logic.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1 and 11 above, in view of Kojima, US PGPub 2020/0089414.
With respect to claim 5, Park teaches all limitations of the parent claim, but fails to teach the controller of claim 1, wherein the processor is further configured to assign a stream ID to the detected sequential read request group. Kojima teaches this limitation in par. 75.
It would have been obvious to one of ordinary skill in the art, having the teachings of Park and Kojima before him before the earliest effective filing date, to modify the memory access method of Park with the memory access method of Kojima, in order to distinguish a plurality of streams from each other in a case where the host performs multi-stream processing, as taught by Kojima in par. 75.
With respect to claim 15, Park teaches all limitations of the parent claim, but fails to teach the operation method of claim 11, further comprising assigning a stream ID to the detected sequential read request group. Kojima teaches this limitation in par. 75.
It would have been obvious to one of ordinary skill in the art, having the teachings of Park and Kojima before him before the earliest effective filing date, to modify the memory access method of Park with the memory access method of Kojima, in order to distinguish a plurality of streams from each other in a case where the host performs multi-stream processing, as taught by Kojima in par. 75.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136